DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2” (see Figure 1), “132” (see Figure 2), and “310” (see Figure 4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 28, Line 2 recites the phrase “relatively high data bandwidth” and Line 4 recites the phrase “relatively low data bandwidth”, wherein the terms “high” and “low” are relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 19-21, and 23-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Michaud, et al. (US 2016/0367207 A1).
With respect to Claim 15, Michaud teaches a radiotherapy system (e.g., 1000; Abstract, Paragraph 56, and throughout disclosure), comprising:
a patient support (e.g., 152 or 756; Paragraphs 56, 164, and 173); 
a radiation beam generator (e.g., 120, 130, 135, 140 and 146, or 618; Paragraphs 54, 110-113, 138, and 173); 
a gantry (e.g., 960 or 1060) on which the radiation beam generator is mounted, the gantry being moveable so as to rotate the radiation beam generator around the patient support (Paragraphs 54-56, 164-165, and 173); 
and a control system (Paragraphs 55, 65, 167, and 176-180) including:
a real-time control system (1216 and 1218) mounted on the gantry and configured to provide real-time control signals to the patient support, the radiation beam generator, and the gantry to control the 
an off-gantry control system (110) mounted separately from the gantry and configured to exchange control signals with the real-time control system mounted on the gantry via a data link (Paragraphs 55 and 180);
wherein the real-time control system mounted on the gantry comprises a central controller (1212 and 1214) which stores sets of instructions (1290) enabling the control system to continue to function in the event that the data link between the off-gantry control system and the real-time control system is severed (Paragraphs 55 and 180-188).
With respect to Claim 16, Michaud further teaches that the gantry comprises an annular structure having a bore through which the patient support can extend wherein the gantry is rotatable through more than 360° clockwise or anticlockwise about an axis extending through the bore (Paragraphs 56, 66, 164, and 165).
With respect to Claim 19, Michaud further teaches that the real-time control system is configured to control generation and shaping of the beam generated by the radiation beam generator (via 135, 146, and 400; Paragraphs 102-109 and 113-115).

With respect to Claim 21, Michaud further teaches that the off-gantry control system includes a treatment planning system (e.g., @ 1020; Paragraph 168) that is configured to provide real-time control routines (1070; Paragraph 150) for implementation by the real-time control system mounted on the gantry, wherein the off-gantry control system is operable to transmit control instructions (such as 1290) to the real-time control system mounted on the gantry for storage in the central controller, the central controller being such to store sufficient instructions such that the system can continue to function in the event that the data link between the off-gantry control system and the real-time control system is severed (Paragraphs 55, 168-173, and 180-188).
With respect to Claim 23, Michaud further teaches that the off-gantry control system includes a gantry drive controller for controlling rotation of the gantry, wherein the real-time control system is configured to provide control signals to the gantry drive controller (Paragraph 173).
With respect to Claim 24, Michaud further teaches that an imaging system (170 or 700) on the gantry for obtaining images of a patient during treatment with the radiotherapy beam, the real-time control system being configured to provide control signals to the imaging system (Paragraphs 138, 145, 173, and 190).
With respect to Claim 25, Michaud further teaches that the off-gantry control system is operable to generate control instructions comprising start treatment sequence instructions, interrupt or pause sequence instructions, stop treatment instructions, or 
With respect to Claim 26, Michaud further teaches that the real-time control system mounted on the gantry is configured to initiate pauses, stops or shut downs in the event that the data link between the real-time control system mounted on the gantry and the off-gantry control system fails (Paragraphs 55, 173, 174, 185, and 187).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud, as applied to Claims 15 and 16 above, in view of U.S. Patent to Hermony, et al. (US 5,554,848).
With respect to Claim 17, Michaud teaches most of the elements of the claimed invention, including the radiotherapy system of claim 16, wherein there is a data link 
Michaud does not specifically recite that said wired data link is a slip ring.
Hermony taches a nuclear medical system for imaging and therapy (Abstract and throughout disclosure), wherein the system comprises an annular gantry (12) which includes one or more slip rings (46-49) through which power is provided for the radiation beam generator, and any other powered components mounted on the gantry, and to provide a data link with the storage and control system mounted on the gantry (Column 4, Lines 55-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a slip ring as a data link between on gantry and off gantry circuitry in a nuclear medicine system, as suggested by Hermony, in the apparatus of Michaud, to provide power and data transfer to rotary components of a medical imaging system without limiting rotation, slowing examination, and reducing rotary angular range due to cabling arrangements, as well as with less signal interference than wireless connections between off-gantry and on-gantry components, as suggested by the combined teachings of Hermony (Column 1, Line 60-Column 2, Line 55) and Michaud (Paragraph 180, Lines 14-18).
With respect to Claim 18, Hermony further teaches separate slip rings for providing power (Column 1, Line 62-Column 2, Line 5) and data/control signals (Column 2, Lines 6-15) via slip rings: 47 [data], 48 [commands], and 49 [power], respectively (Column 4, Lines 55-61). 

It would have been a simple matter for a skilled artisan to recognize the benefits of fiber optic as a wired data link between the on-gantry and off-gantry components of a medical imaging system from the teachings of Michaud regarding the advantages of using fiber optics for transferring data/electric signals within on-gantry components, such as a digital x-ray detector, in a nuclear medicine environment (Paragraphs 202-206).
With respect to Claim 27, Michaud teaches a radiotherapy system (e.g., 1000; Abstract, Paragraph 56, and throughout disclosure), comprising:
a patient support (e.g., 152, 756; Paragraphs 56, 164, and 173);
a radiation beam generator (120, 130, 135, 140, and 146 or 610; Paragraphs 54, 110-113, 138, and 173);
a gantry (e.g., 960 or 1060) on which the radiation beam generator is mounted, the gantry being moveable so as to rotate the radiation beam generator around the patient support (Paragraphs 54-56. 164-165, and 173);
a control system (Paragraphs 55, 65, 167, and 176-180) including: 
a real-time control system (1216 and 1218) mounted on the gantry and configured to provide real-time control signals to the patient support, the radiation beam generator, and the gantry (Paragraphs 54-56, 64, 66, 102, 180, 183, 185-188; Figure 12A); and
a hardwire link that provides a data signal path between the off-gantry control system and the real-time control system mounted on the gantry (Paragraphs 173 and 180 [Lines 14-18]).
Michaud does not specifically recite that the data path through said gantry is a slip ring.
Hermony taches a nuclear medical system for imaging and therapy (Abstract and throughout disclosure), wherein the system comprises an annular gantry (12) which includes one or more slip rings (46-49) through which power is provided for the radiation beam generator, and any other powered components mounted on the gantry, and to provide a data link with the storage and control system mounted on the gantry (Column 4, Lines 55-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a slip ring as a data link between on gantry and off gantry circuitry in a nuclear medicine system, as suggested by Hermony, in the apparatus of Michaud, to provide power and data transfer to rotary components of a medical imaging system without limiting rotation, slowing examination, and reducing rotary angular range due to cabling arrangements, as well as with less signal interference than wireless connections between off-gantry and on-gantry components, as suggested by the combined 
With respect to Claim 28, as it is best understood, Michaud further teaches that the real-time control system is connected to components on the gantry which require a relatively high data bandwidth (e.g., detector or source) via a hardwire data network, and the real-time control system is connected to components located off the gantry (e.g., patient table) which require a relatively low data bandwidth via the hardware link that provides a data signal path (Paragraphs 164, 165, 176, 180, and 200).
With respect to Claim 29, Michaud further teaches that the components on the gantry include the radiation beam generator, and the components off the gantry include the patient support (Paragraphs 164, 165, 176, and 200).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Yanof, et al. (US 6,035,228) and Shinno, et al. (US 7,869,859 B2) teach a medical imaging and therapy system having an additional interventional controller, and/or input/display unit, for an operator at a gantry, in addition to an off-gantry controller, but without specifically redundant storage and function in the additional controller; Breuer, et al. (US 2011/0150171 A1) teaches a medical imaging system using slip rings for transferring signals between on-gantry and off-gantry control circuitry, but does not trach a combination therapy system with redundant [or redundant capable] control function controllers on- and off-gantry; Kagermeier, et al. (US 2019/0150876 A1) and the German Patent to Avinash, et al. (DE 102008015589 A1) and Japanese Patent to Omerick (JP 2007-313310 A) teach medical imaging systems with a main controller on the system . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/12/2022